 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY THOMAS BUTLER,                               No. 2:18-cv-02673-CKD-P
12                         Plaintiff,
13              v.                                         ORDER
14    IANNONE M., et al.,
15                         Defendants.
16

17              Plaintiff is a state inmate proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. The court has reviewed plaintiff’s Notice of Election

19   filed on May 28, 2019. ECF No. 9. However, instead of placing an “X” by one of only two

20   options, plaintiff created a third option by writing in the name of a defendant who was dismissed

21   with leave to amend. In light of this change, the court cannot determine how plaintiff wants to

22   proceed.

23          Therefore, the court will give plaintiff one more chance to clearly indicate how he wants

24   to proceed in this case. Within 14 days from the date of this order, plaintiff shall complete

25   and return the attached Notice of Election form by placing an “X” in only one of the boxes

26   and signing his name. Plaintiff is further instructed not to make any additions or changes

27   to the Notice of Election form. If plaintiff wants to proceed with any claim against defendant

28   Trevino then he should place an “X” indicating that he wants time to file a first amended
                                                          1
 1   complaint.

 2           Accordingly, IT IS HEREBY ORDERED that plaintiff shall complete and return the

 3   attached Notice of Election form within 14 days from the date of this order.

 4   Dated: June 3, 2019
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/butl2673.noticeofelection.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      ANTHONY THOMAS BUTLER,
11                                                  No. 2:18-cv-2673 CKD P
               Plaintiff,
12    v.                                            PLAINTIFF’S NOTICE OF ELECTION
13    IANNONE M., et al.,
14             Defendants.
15
            Place an “X” in front of only one option:
16
     _____ Plaintiff wants to proceed immediately on the claims against defendants Iannone,
17         Perehoduk, Fox, Vaden, Allen, Voong, Wofford, and Critender; or,
18   _____ Plaintiff wants time to file a first amended complaint.
19
     DATED:
20
21
                                                          ________________________________
22                                                        Plaintiff
23

24

25

26
27

28
                                                      3
